Hr. Justice Gordon
delivered the opinion of the court, November 7th 1881.
There is but a single one of the rulings of the court, in the ease before us, with which we are inclined to find fault; as to the rest we regard the exceptions to them as not well taken. These are mainly to the instructions of the court as to tlie responsibility of the company for the results arising from the escaping gas. It is contended that the company’s neglect in not repairing its pipe was, at most, hut the remote and not the proximate cause of the accident. But to this proposition we cannot assent.
The gas pipe and sewer were in tlie immediate vicinity of each other; in tlie former there was a defect, and from it the gas, not merely by absorption, or by gravity, but also by pressure, found its way into the sewer. This certainly resulted from tlie defendant’s negligence, because but for the defective pipe there could have been no escape of tlie gas; and if this was not the proximate cause where, we ask, was the intervening one by which the consequences of the accident are to be shifted from the defendant to some other person or thing % That the city contractor, in building the sewer, disturbed the pipe, and so caused the break, has no effect to shift the cause, for it still remains that that was the escaping gas; neither does it excuse the company if, knowing the defect, it neglected to make the necessary repairs. So even if the plaintiff by his own negligence occasioned the defect, that would not make the cause less direct, though his suit might thereby be defeated on tlie ground of contributory negligence. Tlie result, then, was the direct effect of the cause stated, and the remaining question was one of negligence. In this, as in what precedes it, I, of coarse, speak only as of those facts which the jury have found from the evidence of tlie ease, and not as of results flowing from admitted facts. The whole of the evidence is for the jury, and from it a second panel may come to a very different conclusion, as to the facts, from that arrived at by the one which rendered the verdict in this case.
But again, it is said the company is not liable for this accident because the penetration of the gas into the sewer was not a *6reasonable probability. But, to meet the defendant on its own grounds, what is there unreasonable about the probability of gas being forced from a broken pipe through three or four feet of loose earth into an adjacent sewer ? Gras permeates iron, and why not earth and brick ? The company was responsible for what might, in the nature of things occur from its neglect, and its responsibility was not limited by what its officers may have thought to be improbable or even impossible.
But the plaintiff was also bound to the exercise of a reasonable care for his own safety. He was a civil engineer and may be presumed to have had some knowledge of the dangerous nature of illuminating gas, of its power to penetrate the earth and the materials composing the sewer, and of its exjfiosive character when mixed in certain quantities with common air. He certainly did know, for he so testifies, that the gas was escaping and saturating the adjacent earth, hence, it seems to us that he ought to have been upon his gaurd. We cannot apply one rule to the company and another to the defendant, or vary the rule as concerning negligence except in this ; the defendant was bound for the consequences of its neglect though those consequences were not, and could not, by any ordinary prudence, have been anticipated; whilst the plaintiff was bound only to a knowledge of the probable consequences of the facts of which he was cognizant, and to that ordinary prudence which the circumstances required. If it was probable that the gas escaping from the leak would find its way into the sewer in quantities sufficient to produce an explosion, he ought to have anticipated the result, and not have entered the sewer with a lighted lamp. If he did so under,the conditions stated, he was guilty of such contributory negligence as ought to have prevented his recovery.
It follows, from this, that the court should have affirmed the defendant’s second point without qualification, and for not having so done we reverse the judgment and order a new venire.